United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 08-1875
                                 ________________

United States of America,                  *
                                           *
               Appellee,                   *
                                           *      Appeal from the United States
      v.                                   *      District Court for the
                                           *      Eastern District of Missouri.
Kyris Black,                               *
                                           *             [PUBLISHED]
               Appellant.                  *

                                 ________________

                                 Submitted: April 18, 2008
                                     Filed: April 29, 2008
                                 ________________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                      ________________

PER CURIAM.

       Kyris Black appeals the district court's1 order granting a 10-month reduction of
his sentence pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment 706 to the
United States Sentencing Guidelines Manual (USSG), which reduced the base offense
levels in USSG § 2D1.1(c) based on the quantity of cocaine base (crack).




      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
        Mr. Black pleaded guilty to possessing with the intent to distribute more than
five grams of crack cocaine in violation of 21 U.S.C. § 841. Black faced a mandatory
minimum sentence of 60 months. See § 841(b)(1)(B). He was originally sentenced
to 70 months in prison based on an offense level of 27 and a criminal history category
of I, resulting in a guidelines range of 70 to 87 months. Because Mr. Black's original
sentencing range was based in part on the quantity of drugs under USSG § 2D1.1(c),
he was eligible for a reduction of his sentence under § 3582(c)(2). The district court
appointed counsel to represent Black and held a hearing on the motion to reduce his
sentence under § 3582(c)(2).

       In determining the amended guidelines range, the district court properly set the
bottom of the amended guidelines range at 60 months, the statutory mandatory
minimum sentence, see USSG § 5G1.1(c)(2), and sentenced Black to a modified
sentence of 60 months in prison. The district court lacked the authority to reduce
Black's sentence any further, even after Kimbrough, which does not authorize district
courts to sentence below the Congressionally-mandated statutory minimum sentences.
See Kimbrough v. United States, 128 S. Ct. 558, 574 (2007) (noting that district courts
remain "constrained by the mandatory minimums Congress prescribed in the 1986
Act"); see also United States v. Johnson, 517 F.3d 1020, 1024 (8th Cir. 2008)
(rejecting argument that Kimbrough allowed a district court to consider the
crack/powder quantity disparity in sentencing below a statutory mandatory minimum
on a 28 U.S.C. § 3553(e) substantial assistance motion); United States v.
Gomez-Herrera, No. 07-10153, 2008 WL 886091, at *3 (5th Cir. Apr. 3, 2008) (After
Kimbrough, "[s]entencing courts are still constrained by Congressional policies, for
example the mandatory minimum sentences contained in the Anti-Drug Abuse Act of
1986.").

      The district court's judgment reducing Black's sentence to 60 months in prison
is summarily affirmed. See 8th Cir. R. 47A(a).
                       ______________________________

                                         -2-